Citation Nr: 1702705	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.   13-18 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased disability rating for bilateral hearing loss disability currently rated at 0 percent. 

2. Entitlement to an increased disability rating for residual scar, forehead currently rated at 0 percent.

3. Entitlement to an increased disability rating for tinnitus currently rated at 10 percent. 

4. Entitlement to service connection for traumatic brain injury. 

5. Entitlement to service connection for major depressive disorder. 

6. Entitlement to total disability based on individual unemployability (TDIU).  




REPRESENTATION

Veteran represented by:	Shannon L. Brewer, Esq.


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to October 1987. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied an increased rating for a service connected bilateral hearing loss disability. 

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in December 2016, but the hearing was cancelled prior to that date by the Veteran's attorney. See November 2016 Letter from Shannon Brewer, Esq.  

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009). In this case, evidence of record (discussed further in the remand section below) suggests that the Veteran's service-connected bilateral hearing loss currently on appeal may interfere with his ability to secure or follow a substantially gainful occupation. As such, a claim for a TDIU is properly before the Board.

Regarding the hearing loss and TDIU claims, subsequent to the issuance of the most recent Supplemental Statement of the Case in February 2014, additional documents were associated with the Veteran's claims file, to include a VA examination report and private medical records related to claims not on appeal.  While the Veteran filed his substantive appeal in June 2013 and evidence submitted by the Veteran is therefore subject to initial review by the Board, these documents were obtained by VA and therefore waiver of consideration of such evidence by the Agency of Original Jurisdiction (AOJ) is not assumed. See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In any event, as these claims are being remanded, the AOJ will have the opportunity to review such documents in the first instance on remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. Also, a review of the electronic records maintained in Virtual VA was conducted

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

I. Bilateral Hearing Loss Disability

In June 2013 the Veteran stated that he has been dealing with his hearing loss for 25 years and each year it gets worse. His hearing loss has caused him not to hear or understand what people are saying. Also, it has caused him to be depressed and withdrawn. See June 2013 Veteran's Statement. The last VA examination of record is in March 2012 which is nearly five years old. Since the Veteran contends that his hearing is getting worse each year, a new exam is needed.  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination. 38 C.F.R. § 3.159 (2016); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007). Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability. 38 C.F.R. § 3.327 (a)(2016). In light of this statement indicating increased severity of the Veteran's service-connected bilateral hearing loss, remand is required to afford the Veteran a new VA examination to address the current severity of his condition. 

II. TDIU

As noted above, the Board has taken jurisdiction over the Veteran's inferred claim for entitlement to a TDIU. The Veteran stated in June 2013 that he is unable to hold a job, because he cannot hear what people are saying. See June 2013 Veteran's Statement. Social Security Administration (SSA) records included a Disability Determination and Transmittal sheet which stated that the Veteran's disability began in November 2008 and noted a primary diagnosis of anxiety disorders and a secondary diagnosis of deafness. Lastly, the Veteran stated in his application for compensation based on unemployability that his hearing loss and major depression prevents him from securing or following any substantially gainful employment. See July 2014 VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability. 

As such, the disposition of TDIU is dependent upon the ultimate disposition of the issue of entitlement to an increased rating for hearing loss, and shall be deferred pending its resolution and the further development of the issue of TDIU.  

III. Other Issues 

Furthermore, a timely NOD was submitted in October 2014 disagreeing with an August 2014 rating decision. The August 2014 rating decision granted service connection for residual scar, forehead with an evaluation of 0 percent, continued a ten percent rating for tinnitus and denied service connection for traumatic brain injury, major depressive disorder, and entitlement to TDIU. The Board notes that a SOC has not been issued to address those issues; therefore, the Board has taken jurisdiction of them for the limited purpose of remanding them to the AOJ to direct the issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant outstanding VA treatment records and any relevant outstanding private treatment records, should they exist. For any private treatment records, obtain the appropriate signed releases from the Veteran, and associate any additional records with the claim.

2.  After the completion of the foregoing, schedule the Veteran for a VA audiological examination to determine the current nature, extent, and severity of his service-connected bilateral hearing loss. The examiner should perform all indicated tests and studies and report all clinical findings in detail. The electronic claims file and a copy of this remand must be reviewed by the examiner. The VA examiner should indicate in the report whether the claims file was reviewed.

a. The examination must include at a minimum a Puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.

b. The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities, ability to function, and perform tasks in a work setting.

3. Issue a SOC regarding the August 2014 rating decision that granted service connection for residual scar, forehead with an evaluation of 0 percent, continued a ten percent rating for tinnitus and denied service connection for traumatic brain injury and major depressive disorder. Advise the Veteran and his attorney of the procedural requirements to perfect an appeal of this issue. If, and only if, a substantive appeal is timely filed, the issues should be certified to the Board.

 4. After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority. If the benefits sought remain denied, furnish to the Veteran and his attorney a supplemental statement of the case regarding the increased rating issue for the hearing loss disability and TDIU, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

